Motion Denied; Order filed May 8, 2014.




                                       In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00706-CR
                                  ____________

                         JOEL NAVARRO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 15
                           Harris County, Texas
                       Trial Court Cause No. 1836127


                                    ORDER

      This is an appeal from appellant’s conviction for driving while intoxicated.
On July 16, 2013, appellant was sentenced to one year in county jail and assessed a
fine of $500. Appellant’s confinement was suspended, and he was placed on
community supervision for two years.

      Appellant is represented by retained counsel, R. Scott Schearer. Appellant’s
brief was originally due January 20, 2014. We granted counsel a 90-day extension
of time to file appellant’s brief until April 21, 2014. When we granted this
extension, we noted that no further extensions would be granted. No brief was
filed. On May 5, 2014, counsel filed a further request for extension of time to file
appellant’s brief. We DENY the request and issue the following order.

      We ORDER appellant’s counsel, R. SCOTT SCHEARER, to file a brief
with the clerk of this court on or before June 9, 2014. If R. Scott Schearer does not
timely file the brief as ordered, the court may order a hearing in the trial court to
determine the reason for the failure to file a brief, including a determination of
whether counsel should be held in contempt for failing to file the brief as ordered.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.